 



Exhibit 10.1.4
FOURTH AMENDMENT
          FOURTH AMENDMENT, dated as of March 15, 2006 (this “Amendment”), to
the Amended and Restated Credit Agreement, dated as of May 12, 2004 (the “Credit
Agreement”), among INFRASOURCE SERVICES, INC., a Delaware corporation
(“Holdings”), INFRASOURCE INCORPORATED, a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), LASALLE BANK NATIONAL ASSOCIATION, as
syndication agent, and BARCLAYS BANK PLC, as administrative agent (the
“Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower has requested that the Lenders agree to amend
certain provisions in the Credit Agreement upon the terms and subject to the
conditions set forth herein; and
          WHEREAS, the Lenders have agreed to such amendments only upon the
terms and subject to the conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and in the Credit Agreement, the parties hereto
hereby agree as follows:
          1. Defined Terms. Unless otherwise defined herein, all capitalized
terms used herein shall have the meanings given to them in the Credit Agreement.
          2. Amendment to Section 8 (Events of Default). Section 8 of the Credit
Agreement is hereby amended by deleting clause (i) of paragraph (l) of such
Section in its entirety and substituting in lieu thereof the following:
     ”(i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Permitted Investors, shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rule 13(d)(3) and 13(d)(5) of the Exchange Act), directly or
indirectly, of more than 35% of the outstanding common stock of Holdings; or”
          3. Representations and Warranties. (a) Credit Agreement
Representations and Warranties. On and as of the date hereof and after giving
effect to this Amendment, Holdings and the Borrower hereby confirm, reaffirm and
restate the representations and warranties set forth in Sections 4 of the Credit
Agreement mutatis mutandis, except to the extent that such representations and
warranties expressly relate to a specific earlier date in which case Holdings
and the Borrower hereby confirm, reaffirm and restate such representations and
warranties as of such earlier date.
          (b) Power; Authorization; Enforceable Obligations. Each Loan Party has
the requisite corporate or other power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party, as amended,
in the case of the Credit Agreement, by this Amendment. Each Loan Party has
taken all necessary steps to authorize the execution, delivery and performance
of Loan Documents to which it is a party, as amended, in the case of the Credit
Agreement, by this Amendment. The Credit Agreement, as amended by this
Amendment, continues to constitute a

 



--------------------------------------------------------------------------------



 



legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability maybe limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          (c) No Legal Bar. The execution, delivery and performance of this
Amendment and any other related documents will not violate any Requirement of
Law or any material Contractual Obligation of any Group Member and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenue pursuant to any Requirement of Law or any such
material Contractual Obligation (other than the Liens created by the Security
Documents).
          4. Conditions to Effectiveness. This Amendment shall become effective
on the date upon which the Administrative Agent shall have received this
Amendment, executed by the Administrative Agent, the Borrower, Holdings, the
Subsidiary Guarantors and the Required Lenders.
          5. Continuing Effect. Except as expressly amended hereby, the Credit
Agreement shall continue to be and shall remain in full force and effect in
accordance with its terms.
          6. Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment, including the reasonable fees and expenses of counsel.
          7. Counterparts. This Amendment may be executed on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
          8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

              INFRASOURCE INCORPORATED
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Chief Financial Officer
 
            INFRASOURCE SERVICES, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Chief Financial Officer
 
            BARCLAYS BANK PLC, as Administrative Agent
     and as a Lender
 
       
 
  By:   /s/ David Barton
 
       
 
      Name: David Barton
Title: Associate Director
 
            LASALLE BANK NATIONAL ASSOCIATION, as Syndication Agent
     and as a Lender
 
       
 
  By:   /s/ Nick Lotz
 
       
 
      Name: Nick Lotz
Title: Commercial Banking Officer

 



--------------------------------------------------------------------------------



 



              INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            Commerce Bank, N.A.                [Name of Lender]
 
       
 
  By:   /s/ Michael P. Thomson
 
       
 
      Name: Michael P. Thomson
Title: Vice President
 
            INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            JP Morgan Chase Bank N.A.      
 
       
 
  By:   /s/ Lee P. Brennan
 
       
 
      Name: Lee P. Brennan
Title: Vice President
 
            INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            WACHOVIA BANK, NATIONAL ASSOCIATION      
 
       
 
  By:   /s/ Stephen T. Dorosh
 
       
 
      Name: Stephen T. Dorosh
Title: Vice President
 
            INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            RZB Finance LLC                [Name of Lender]
 
       
 
  By:   /s/ Christoph Hoedl
 
       
 
      Name: Christoph Hoedl
Title: Group Vice President
 
       
 
  By:   /s/ Nadia Nedelcheva
 
       
 
      Name: Nadia Nedelcheva
Title: Vice President

 



--------------------------------------------------------------------------------



 



              INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            ELF Funding Trust I                 [Name of Lender]
 
            By: Highland Capital Management, L.P., as Collateral Manager
By: Strand Advisors, Inc., Its General Partner
 
       
 
  By:   /s/ Chad Schramek
 
       
 
      Name: Chad Schramek
 
      Title: Assistant Treasurer
 
            INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            Restoration Funding CLO, LTD                [Name of Lender]
 
            By: Highland Capital Management, L.P., as Collateral Manager
By: Strand Advisors, Inc., Its General Partner
 
       
 
  By:   /s/ Chad Schramek
 
       
 
      Name: Chad Schramek
 
      Title: Assistant Treasurer

 



--------------------------------------------------------------------------------



 



              INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            Highland Legacy Limited                [Name of Lender]
 
            By: Highland Capital Management, L.P., as Collateral Manager
By: Strand Advisors, Inc., Its General Partner
 
       
 
  By:   /s/ Chad Schramek
 
       
 
      Name: Chad Schramek
 
      Title: Assistant Treasurer
 
            INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            Gleneagles CLO, Ltd.                [Name of Lender]
 
            By: Highland Capital Management, L.P., as Collateral Manager
By: Strand Advisors, Inc., Its General Partner
 
       
 
  By:   /s/ Chad Schramek
 
       
 
      Name: Chad Schramek
 
      Title: Assistant Treasurer
 
            INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            Highland Floating Rate LLC                 [Name of Lender]
 
       
 
  By:   /s/ Joe Dougherty
 
       
 
      Name: Joe Dougherty
Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



              INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            Highland Floating Rate Advantage Fund                [Name of
Lender]
 
       
 
  By:   /s/ Joe Dougherty
 
       
 
      Name: Joe Dougherty
Title: Senior Vice President
 
            INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            Oligra 43                [Name of Lender]
 
       
 
  By:   /s/ Karen Thompson
 
       
 
      Name: Karen Thompson
Title: Loans Officer
 
            INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            FOXE BASIN CLO 2003, LTD.                [Name of Lender]
 
            By: GSO Capital Partners LP as Collateral Manager
 
       
 
  By:   /s/ Lee M. Shalman
 
       
 
      Name: Lee M. Shalman
 
      Title: Authorized Signatory
 
            INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            Denali Capital LLC, managing member of DC Funding Partners,
portfolio manager for DENALI CAPITAL CLO I, LTD, or an affiliate.          
     [Name of Lender]
 
       
 
  By:   /s/ Kelli C. Marti
 
       
 
      Name: Kelli C. Marti
Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



              INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            Denali Capital LLC, managing member of DC Funding Partners,
portfolio manager for DENALI CAPITAL CLO III, LTD, or an affiliate.          
     [Name of Lender]
 
       
 
  By:   /s/ Kelli C. Marti
 
       
 
      Name: Kelli C. Marti
Title: Senior Vice President
 
            INFRASOURCE INCORPORATED
FOURTH AMENDMENT
 
            Denali Capital LLC, managing member of DC Funding Partners,
portfolio manager for DENALI CAPITAL CLO VI, LTD, or an affiliate.          
     [Name of Lender]
 
       
 
  By:   /s/ Kelli C. Marti
 
       
 
      Name: Kelli C. Marti
Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT AND CONSENT
          Each of the undersigned Subsidiary Guarantors hereby acknowledges and
consents to the foregoing Amendment.

              INFRASOURCE CORPORATE SERVICES, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            DASHIELL HOLDINGS CORPORATION
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            DASHIELL LTD
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            DACON GP LLC
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            DACON LTD
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE TEXAS HOLDINGS GP LLC
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE TEXAS HOLDINGS LP LLC
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer

 



--------------------------------------------------------------------------------



 



              M.J. ELECTRIC, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            BLAIR PARK SERVICES, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            OSP CONSULTANTS, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE POWER CALIFORNIA, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            OSP TELCOM, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            RJE TELECOM, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            SUNESYS, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer

 



--------------------------------------------------------------------------------



 



              SUNESYS OF VIRGINIA, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            CHOWNS, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            TRINITY INDUSTRIES, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE UNDERGROUND SERVICES, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE POWER, LLC
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE UNDERGROUND INSTALLATION, LLC
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            MECHANICAL SPECIALTIES, INCORPORATED
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer

 



--------------------------------------------------------------------------------



 



              INFRASOURCE MID-ATLANTIC, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE UNDERGROUND CONSTRUCTION SERVICES, LLC
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE UNDERGROUND CONSTRUCTION, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE UNDERGROUND CONSTRUCTION, LLC
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE MASLONKA, LLC
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE UNDERGROUND CONSTRUCTION CALIFORNIA, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer

 



--------------------------------------------------------------------------------



 



              INFRASOURCE CONCRETE & PAVING SERVICES, LLC
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE TRANSMISSION SERVICES COMPANY
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            INFRASOURCE MASLONKA CA, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            IUC IOWA, LLC
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
       
 
  INFRASOURCE UNDERGROUND SERVICES CANADA, INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer
 
            EHV POWER USA INC.
 
       
 
  By:   /s/ Terence R. Montgomery
 
       
 
      Name: Terence R. Montgomery
Title: Senior Vice President & Treasurer

 